Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn based upon the amendments and arguments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hanaoka et al. JP 2012-137676, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Hanaoka et al. JP 2012-137676 in example 1-1 (machine translation attached), polishes a glass substrate, immerses the in hydrofluoric acid, spin cleans in pure water and spin dries the result. The inventive substrates were then washed with pure water with ultrasonic wave of 1.6 MHz applied [0060-0065]. These substrates were then coated with 69 nm of MoSiN by reactive sputtering in Ar/N2 and then a CrON/CrN/CrOCN trilayer etching mask [0075-0077]. The mask (blank) were then cleaned ultrasonically using pure water to remove particulates and a chemically amplified positive resist was coated on the Cr etch mask multilayer, exposed using an e-beam and developed. The Cr etch mask was then etched using a Cl2/O2 as the etch gas and then the an SF6/He gas mixture was used to etch the MoSiN layer [0092-0095].  The use of the process to form binary masks having a light shielding layer including a transition metal such as Cr or Cr compounds, a phase shift mask having a transition metal silicide layer and combinations of these [0048-0056]
Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998) describes organic material removal in ultrapure water systems using an organic removal resin which is used in addition to deionizing resins (page 1). The TOC content was a concern for pharmaceuticals, but not microelectronic or power industries. In 1989, the SEMI guidelines considered 50 ppb TOC acceptable, with 100 ppb warranting an alert and 20 ppb was considered achievable.  In 1992, levels below 2 ppb were acceptable, 5 ppb warranting an alert and less than 1 ppb considered attainable  and less than 10 ppb being the minimum standard (page 1, table). As of 1998, the tests did not measure 100% of the TOC present (page 2/left column). Non-ionized organics are not removed to any significant extent by ion exchange processed, which is why ultrapure water systems use membrane filtration (page 3/right column)
	The position of the examiner is that Hanaoka et al. JP 2012-137676 describes the process as using “pure water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “pure water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998). 
The applicant argues that Hanaoka et al. JP 2012-137676 does not teach the layer in contact with the substrate acts as an etch stop film.  The examiner points  out that the MoSiN layer was etched using SF6/He, and not the Cl2/O2 gas mixture used to etch the Cr etch mask layer.  This evidences that it functions as an etch stop layer. Additionally, the use of MoSiN as the transition metal (Mo), nitrogen and silicon containing layer is specifically described in the instant specification (see prepub of the instant application at [0058] and as etchable using fluorine etchants, but not chlorine etchants [0054]. The CrN is disclosed as a Cr containing film not containing Si in the instant specification (see prepub at [0052]) and is described in the specification as etchable with chlorine etchants, but not fluorine etchants [0049]. 
	With respect to claim 9, which is dependent upon claim 5, claim 5 requires the first inorganic film to be in contact with the second inorganic film, but does not require one or the other to be in contact with the substrate.

Claims 1,2,5,6 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamada et al. 20150355537, as evidenced by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
Yamada et al. 20150355537 in example 1 processes a glass photomask substrate [0127-0138], where the final treatment is rising with pure water [0136]. Example 4 coats a mask substrate treated in the same manner as example 1 with CrN, a photoresist pattern and etched with Cl2/O2 [0186-0191]. Example 2 coats a mask substrate treated in the same manner as example 1 with MoSiN, followed by CrN, a photoresist pattern is provided on this , the CrN layer is then etched with Cl2/O2 and the MoSiN film etched with SF6/He [0163-0171]. The equivalence of Materials forming the transfer pattern forming thin film are selected arbitrarily from materials that can be formed into a film by sputtering method, and which satisfy the properties required for the intended mask blank, for example, materials including silicon (Si) are preferably selected. As examples of materials containing silicon (Si), those containing silicon and oxygen and/or nitrogen (e.g., SiN, SiON, SiO, SiCO, SiCON), and materials containing transition metal and silicon (e.g., MSi, MSiN, MSiON, MSiO, MSiCO, MSiCON (M=transition metal)) are given, without limitation. For transition metals as film components, Mo (molybdenum), tantalum (Ta), tungsten (W), nickel (Ni), titanium (Ti), etc. can be used. Particularly, as transition metals used together with silicon, molybdenum can be preferably selected such as a MoSi based mask blank. Further, as transition metals used together with oxygen or nitrogen, tantalum can be selected as in tantalum nitride and tantalum oxide in Ta based mask blank, for example. Furthermore, as transition metals used together with oxygen and nitrogen, chromium can be selected as in, e.g., CrOCN in Cr based mask blank, and e.g., CrN as a transition metal used together with nitrogen [0103]
The position of the examiner is that Yamada et al. 20150355537 describes the process as using “pure water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “pure water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998). 
Claims 1,2,5,6 and 9-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. 20150355537 in combination with Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998).
It would have been obvious to one skilled in the art to modify example 2 by replacing the MoSiN layer with an SiN layer based upon the disclosure of equivalence at [0103], noting that Yamada et al. 20150355537 describes the rinse process as using “pure water”, rather than ultrapure water and therefore used water which was less pure than ultrapure water and that this “pure water” had at least 3 ppb TOC and up to 10 ppb based upon the SEMI standards taught by Meyers, “Sources of TOC in deionized water”, IWC-98-37 8 pages (PSM (1998). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi et al. JP 2012-212081 teaches washing with water with 0.1 mg/L (examples) or 1.1 mg/L or 1.3 mg/L (comparative examples)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 15, 2022